The opinion of the court was delivered by
Smith, J.:
The first error assigned is that the court should have allowed the plaintiff in error a jury trial, which she demanded. There was no error in this refusal. (Rich v. Bowker, 25 Kan. 7 ; Hudson v. Hughan, 56 id. 152, 42 Pac. 701.)
The contention that the title to real estate was involved in the proceeding is without merit. See Park v. Busenbark, 59 Kan. 65, 51 Pac. 907 ; Tipton v. McCalla, 59 id. 719, 54 Pac. 1054; McClain v. Jones, 60 id. 639, 57 Pac. 500.
It appeared that the wife of the testator at first *227signed the will under his name. • Her signature was then erased, and she signed a consent to his disposition of the property lower down on the paper. As we understand the argument of counsel for plaintiff in error, they contend that the consent of the wife must precede the execution of the will by the testator. We do not think so. It is sufficient if it be given at any time during the life of the testator. (Sill v. Sill, 31 Kan. 248, 1 Pac. 556.)
There is no merit in the contention that there is a conflict between sections 7972 and 7973, General Statutes of 1901, relating to wills by married persons. See Noecker v. Noecker, 66 Kan. 347, 71 Pac. 815.
We have given attention to the other grounds of error presented in counsel’s brief, but find in them nothing substantial.
The judgment of the court below will be affirmed.
All the Justices concurring.